ACCEPTED
                                                                                            03-14-00801-CV
                                                                                                    5493158
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        6/1/2015 2:39:45 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                           CASE NO. 03-14-00801-CV

                                                                      FILED IN
                         IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                     FOR THE THIRD DISTRICT OF TEXAS AUSTIN, TEXAS
                                                    6/1/2015 2:39:45 PM
                              AUSTIN, TEXAS
                                                                  JEFFREY D. KYLE
                                                                       Clerk

                   THE UNIVERSITY OF TEXAS SYSTEM and
                   THE UNIVERSITY OF TEXAS AT DALLAS
                                Appellants,

                                         v.

            KEN PAXTON, ATTORNEY GENERAL OF TEXAS,
                            Appellee.

         On Appeal from the 261st District Court of Travis County, Texas
                 The Honorable Stephen Yelenosky, Presiding

            APPELLEE’S MOTION FOR EXTENSION OF TIME


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellee, Ken Paxton, Attorney General of Texas, files this unopposed

motion requesting this Court to extend the time for filing Appellee’s brief by 7 days

to June 9, 2015.

A.    Current Deadline.

      The current deadline for filing the response is June 2, 2015.

B.    Length of Extension Sought for Filing the Response.

      Respondent seeks an additional 7 days from June 2, 2015 through and

including June 9, 2015.
C.     Number of Previous Extensions Granted.

       None. Appellee did sign a motion to modify the scheduling order previously,

but that order only moved Appellee’s deadline, it did not provide extra time for

Appellee to respond to Appellant’s brief.

D.     Facts Explaining the Needed Extension.

       Respondent’s counsel requests this extension in light of some previously

scheduled deadlines and events in the month of May.

       This extension is not being sought for purposes of delay, but rather to provide

undersigned counsel the time to fully respond to Appellant’s brief. Neither counsel

for the University of Texas System and the University of Texas at Dallas nor Marilyn

Cameron, appearing pro se, are opposed to this extension. Accordingly, Appellee

Ken Paxton asks that this Motion be granted and that he be given until June 9, 2015,

to file his brief in this case.

                                       Respectfully Submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       BRANTLY STARR
                                       Deputy Attorney General for Legal Counsel

                                       DAVID A. TALBOT, JR.
                                       Chief, Administrative Law Division

                                            2
                                     /s/ Kimberly L. Fuchs
                                     KIMBERLY L. FUCHS
                                     State Bar No. 24044140
                                     Chief, Open Records Litigation
                                     Administrative Law Division
                                     Office of the Attorney General of Texas
                                     P.O. Box 12548, Capitol Station
                                     Austin, Texas 78711-2548
                                     Telephone: (512) 475-4195
                                     Facsimile: (512) 320-0167
                                     kimberly.fuchs@texasattorneygeneral.gov

                                     ATTORNEYS FOR APPELLEE KEN PAXTON,
                                     ATTORNEY GENERAL OF TEXAS


                     CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Appellee conferred with counsel for the

University of Texas System and the University of Texas at Dallas and Marilyn

Cameron and was advised that they were unopposed to this motion as stated herein.

                                     /s/ Kimberly Fuchs
                                     KIMBERLY FUCHS




                                       3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Appellee’s First Unopposed

Motion for Extension of Time has been served on June 1, 2015, on the following

parties via electronic service and e-mail:

  H. MELISSA MATHER                              MARILYN CAMERON
  State Bar No. 240102216                        18222 Outback Lakes Trail
  Assistant Attorney General                     Humble, Texas 77346
  Financial and Tax Litigation Division          Telephone: (713) 320-4092
  Office of the Attorney General of Texas        mizcameron@yahoo.co
  P.O. Box 12548
  Austin, Texas 78711-2548                       INTERVENOR, PRO SE
  Telephone: (512) 475-4540
  Facsimile:     (512) 477-2348
  Melissa.mather@texasattorneygeneral.gov

  ATTORNEY FOR APPELLANTS




                                             4